NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BENIGNO SANDOVAL-MADRIGAL,                      No.    13-74107
AKA Jesus Osequerra,
                                                Agency No. A079-630-352
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Benigno Sandoval-Madrigal, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal,

which was treated as a motion to reconsider. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reconsider.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition

for review.

      The BIA did not abuse its discretion in denying Sandoval-Madrigal’s motion

to reconsider the agency’s denial of adjustment of status as untimely, where it was

filed more than 30 days after the BIA’s 2011 order became final. See 8 U.S.C. §

1229a(c)(6)(B) (motion to reconsider must be filed within 30 days of entry of a

final order of removal); 8 U.S.C. § 1101(a)(47)(B)(i) (an order of removal becomes

final when the BIA affirms the order); Pinto v. Holder, 648 F.3d 976, 986 (9th Cir.

2011) (a BIA order denying relief from removal, but remanding solely for

voluntary departure proceedings is a final order of removal).

      PETITION FOR REVIEW DENIED.




                                         2                                   13-74107